Earl Warren: Number 161, Arthur Culombe versus -- Petitioner, versus Connecticut. Mr. Goldfarb.
Alexander A. Goldfarb: Honorable Members of this Court, I am the special public defender appointed by the Superior Court of Hartford County one year after the trial of this case. Petitioner, Your Honors please, is under sentence of death for the crime of murder in the first-degree on two counts, committed in the course of a robbery. He seeks reversal of the judgement by a writ of certiorari to the Supreme Court of Errors of the State of Connecticut which affirmed the conviction. The petitioner is raising the issues in this case, involved the admission of three written confessions and one oral confession which were taken as follows, one on Wednesday, February 27th, five days after his apprehension and custody. Another, Sunday, taken March 3rd, nine days after his apprehension and three days after he was formally charged with murder and third, the third one taken on Monday, March 4, 10 days after his apprehension and four days after he was formally charged with murder. An oral confession was taken on Wednesday afternoon, February 27th, the day that he gave the first written confession, in the afternoon. He gave the oral confession in the afternoon and the written confession late that evening or in the early morning hours of Thursday, February 28th. We claim that these confessions, all of them, were coerced and involuntary and the latter two, namely the ones that were pro -- procured on Sunday and Monday were not only coerced and involuntary, but were procured in denial of counsel in violation of the Due Process Clause of the Fourteenth Amendment. The undisputed facts supporting these contentions are unequivocally and amply set forth in the record and are particularly outlined in our brief on a day-by-day analysis as stated in pages 4 through 17 of our brief. It should be noted and it is very noteworthy that when the question of voluntariness is an issue in a court in the State of Connecticut, it is incumbent upon the State to prove that the confession was not involuntary. In other words, the burden of proof is not upon the defendant to prove voluntariness, but upon the State to prove they were not involuntary. I think it is well to consider, in considering all of the elements of coercion in this case and this case is a classic one, if I have ever saw one, Members of this Court, that we are dealing here essentially with a mental defective, a man who has the mentality of a nine to a nine and a half year old child with an IQ of 60, with the history of being confined in two state mental institutions, the Bridgewater State Hospital and the Wrentham State Hospital of Massachusetts when he was 17, a man who has been classified as a moron when he was 33 at the time of this crime and classified as an imbecile when he was 17, when he was first confined in the Bridgewater -- Bridgewater State Hospital. A man whom the state psychiatrist conceded as a moron of a low grade or middle grade caliber and a man who, according to Bertram P.Ibelle, the clinical psychologist in this case, stated as follows. All testing is consistent and indicative that this is clearly a feeble-minded individual, whose adjustment, both personal and social, could at best be marginal. His performance is that of a middle grade moron and he can be properly labeled moderately defective. In addition to being settled with deficient mental equipment with which he must try to cope with life's problems. Mr. Culombe is also possessed of that character defect so frequently found in individuals of low intellectual caliber, namely he is enormously suggestible. Thus, lacking in the capacity for sufficient critical judgment, his manner of thinking, his pattern of living and his way of behaving can all be easily influenced by those persons closest to him. When the influences are benign, he gets along. When the opposite obtains, he is in trouble.
John M. Harlan II: Where was that testimony given before --
Alexander A. Goldfarb: This is -- this was given at the course of a trial by the clinical psychologist, Dr. Bertram P.Ibelle. A copy of this examination by Dr. Ibelle was made at a formal exhibit in this -- in this case, Your Honor --
John M. Harlan II: Was it before --
Alexander A. Goldfarb: -- and this --
John M. Harlan II: Was it --
Alexander A. Goldfarb: -- this Court may review this exhibit.
John M. Harlan II: Was it before the jury or before the judge --
Alexander A. Goldfarb: Yes. It was read to the jury.
John M. Harlan II: How?
Alexander A. Goldfarb: This is an exhibit and the jury reviewed this at the course of this trial. In addition to the fact that we are dealing here with a feeble-minded individual, Arthur Culombe is an illiterate. At the age of 16, he was still in the third grade. He was in the third grade for a period of six years in the special class. And he progressed no further than that. His mother stated in testimony in this case that he was mental according to her -- the -- the pediatrician or the baby doctor, he was mental from the very beginning and I -- I recall, if I may, her statement, "But he was a child, because he used to have these crying spells, he couldn't sleep, then when he got older, he would stand up in his crib and scream and pull his hair and would go in a tantrum and throw himself on his stomach in the crib and I would call the doctor in the night and the doctor told me, he was mental. He had a mental illness." And this is at page 1211 of the record, if Your Honor pleases -- if Your Honors please. In dealing here with a man of this type, we are now confronted with the various cause of conduct of the police in the handling of this case, which sets forth the situation of aggravated circumstance that reminds me of the Florida case, the Chambers versus Florida, the Fikes case, cases of lesser aggravated circumstance have been reversed by this Court. And we have set forth these facts, beginning at page 4 of our brief. First, Arthur Culombe was taken into custody, Saturday, February 23rd, at the State Police. He was taken for a ride by three policemen through the County of Hartford and Coventry and Rocky Hill and various places around Hartford for purposes of identification. After four or five hours of questioning in the car, he was returned to the State Police Barracks, State Police Headquarters. There, he was further questioned. Further, he was again taken back to his house where he was confronted with his wife and children. And then he was sent back into the private car of the police where the Sergeant Paige talked with the -- with his wife while her husband was waiting outside to be carried back to the police barracks. When he was returned to the police barracks that evening at 8 p.m., he was again questioned by -- by Lieutenant Rome, who was the chief protagonist, who was the leader of the -- of this group of mass relay questioners. Lieutenant Rome questioned him further and at 10 o'clock that evening -- evening, placed him under arrest without a warrant, under our felony statute.
Felix Frankfurter: Would it -- would it interfere with your own notion of developing this case, if you stated chronologically the periods during which he was questioned, in your point of view, unjustifiably, those who are present during such questioning and any other attendant condition, all incontestable evidence --
Alexander A. Goldfarb: Yes.
Felix Frankfurter: -- all, not in controversy, other conditions such as violence, if any, denial of food, if any, denial of rest, just -- just so that one can get it without -- in a way that your opponent would -- that your adversary would say, "Yes, I can't contradict if those are the facts."
Alexander A. Goldfarb: These -- the facts that I have recited are uncontradicted, Mr. Justice Frankfurter.
Felix Frankfurter: I'm not questioning, I'm just saying --
Alexander A. Goldfarb: I have said this --
Felix Frankfurter: -- you do in order one by one so that I can make a tally of the total and of the circumstances and the number of engaged and who they were.
Alexander A. Goldfarb: On Saturday, we have ascertained and this is a sketchy record, the record is not complete, if Your Honors please.
Felix Frankfurter: Meaning by that, what, if --
Alexander A. Goldfarb: The --
Felix Frankfurter: We haven't got forth --
Alexander A. Goldfarb: It isn't -- it isn't --
Felix Frankfurter: -- was it recorded or it wasn't recorded with?
Alexander A. Goldfarb: It was -- it isn't clear in the record as to the exact amounts of time, the precise number of hours that he was questioned. We can approximate it --
Felix Frankfurter: But the record turn -- but the record is a -- is an accurate transcription of what was -- what the place in the courtroom, is it not?
Alexander A. Goldfarb: Yes, it is.
Felix Frankfurter: What you say is -- what -- what appears in the record is subject to unclear inference.
Alexander A. Goldfarb: Yes, yes, Mr. Justice. On Saturday afternoon, they were questioned for -- he was questioned for two to three and a half hours by Officers Paige, Griffin and Moran and it was that time, they were going in the police car and they have a bottle of whiskey with them, which the police permitted the other suspect Taborsky and Mr. Culombe to drink from. (Voice Overlap)
Felix Frankfurter: When -- when you say it isn't clear, you mean one can't tell whether it's two hours or three hours or other one can tell it was two hours? (Voice Overlap) --
Alexander A. Goldfarb: One can't tell whether it's two or three hours, we could only infer.
Felix Frankfurter: Well, one can -- can one tell that it's true rather half (Inaudible)
Alexander A. Goldfarb: Oh, yes.
Felix Frankfurter: Alright.
Alexander A. Goldfarb: Oh, yes. There's no question about that because they were riding around in the car for a certain period of time --
Felix Frankfurter: Alright.
Alexander A. Goldfarb: -- whether or not, they were to -- were -- were questioning Culombe, the particular petitioner at this time, throughout that period, it cannot be ascertained but it may be reasonably inferred that he was questioned together with the co-suspect here, Mr. Taborsky.
William J. Brennan, Jr.: What do you say about the whiskey?
Alexander A. Goldfarb: There was a bottle of whiskey which Mr. Taborsky was permitted to have and co-suspect here. He brought it with him in the back of the car and the -- the three policemen permitted both Mr. Taborsky and the petitioner to share that bottle of whiskey while they were being questioned and taken about in that car during that afternoon.
John M. Harlan II: (Inaudible) they drink (Inaudible)
Alexander A. Goldfarb: I don't think the record is clear but I -- it maybe reasonably inferred that they drank the entire bottle.
Hugo L. Black: (Inaudible)
Alexander A. Goldfarb: I think it was a large bottle, quart size.
Potter Stewart: The policemen, of course, didn't furnish this too --
Alexander A. Goldfarb: No, it was --
Potter Stewart: Taborsky had it when he was frisked up.
Alexander A. Goldfarb: -- Taborsky had it with him and they did not remove it from his possession. They've permitted him to -- permitted both of the suspects to -- to imbibe the liquid.
Potter Stewart: Yes.
Tom C. Clark: (Inaudible)
Alexander A. Goldfarb: That was throughout a period of two to three and a half hours while they were going around in the car that afternoon in Rocky Hill and Coventry in the County of Hartford.
Tom C. Clark: (Inaudible)
Alexander A. Goldfarb: Pardon?
Tom C. Clark: (Inaudible)
Alexander A. Goldfarb: Yes. At -- they were later taken -- after Culombe was later taken to Headquarters where he was further questioned by Rome that evening after they returned from their trip in the county. He was questioned for a period of an hour and a half to two hours that evening by Lieutenant Rome. He was also questioned by Sergeant Paige, Rome's immediate assistant, over one hour that evening.
William J. Brennan, Jr.: In addition, you mean?
Alexander A. Goldfarb: In addition to these three and a half -- two to three and half hours of questioning in the afternoon. He was also questioned for a period of one to three hours by other police.
Tom C. Clark: When?
Alexander A. Goldfarb: That evening. They were not able to --
William J. Brennan, Jr.: (Voice Overlap) are these different time periods that evening or (Voice Overlap) --
Alexander A. Goldfarb: They're overlapping -- overlapping because the other co-suspect Taborsky was also questioned at the same time. And they were questioning him back and forth in different rooms, one officer would come out of one room, the -- and then come to Culombe and then check the other way.
William J. Brennan, Jr.: What was he saying?
Alexander A. Goldfarb: It was a cross relay system.
William J. Brennan, Jr.: What hour of that evening did the questioning of Culombe begin and what hour that evening did it start?
Alexander A. Goldfarb: Well, he was returned to Headquarters about 6 o'clock. They had -- he had dinner with the state policemen and they questioned him during that time, also during the dinner. And then he was returned to Headquarters and he was questioned intermittently throughout that evening until midnight when he finally went to bed.
William J. Brennan, Jr.: (Voice Overlap) --
Alexander A. Goldfarb: I'm trying to answer Mr. Justice Frankfurter's question in giving a precise detailed breakdown of the questioning. So far as we are concerned and we take this position that he was intermittently questioned from 2:30 that afternoon to 12 midnight for a period of approximately nine hours. The precise number of hours that each particular officer questioned them, we're not able to ascertain from the record. He was formally arrested according to Lieutenant Rome at 10 p.m. that evening without a warrant, although the state police log, which is the ordinary means by which we have an objective record of such an arrest, without a warrant, makes no mention of any arrest of Arthur Culombe or the co-suspect in this case. It is absolutely silent of any arrest of the petitioner in this case, so that we have no objective record, other than the statement of Lieutenant Rome, of the exact time of arrest or whether or not, in fact, Arthur Culombe was arrested in this case without a warrant.
Tom C. Clark: He's picked up at 2:30?
Alexander A. Goldfarb: 2:30 that afternoon.
Tom C. Clark: I could say that up to midnight.
Alexander A. Goldfarb: Until midnight. It -- intermittent hours, whether or not that was continuos, I am not able to state and probably, it was not continuos because the co-suspect was also questioned. But I think that it is fair to say that close to nine hours of questioning that day.
Tom C. Clark: But he was arrested 10 o'clock that evening (Inaudible)
Alexander A. Goldfarb: He was arrested -- he was arrested 10 o'clock that evening at the State Police Barracks where he was continuously held throughout that evening after he was returned from the trip and from his house, where he was taken by Sergent Rome.
Tom C. Clark: (Inaudible)
Alexander A. Goldfarb: He was placed in custody of the police, under the influence of the police. He was formally arrested according to Lieutenant Rome at 10 p.m. that evening in the State Supreme Court and it was finding of the trial judge so held.
Tom C. Clark: Did he charge (Inaudible)
Alexander A. Goldfarb: He was formally arrested on the suspicion of felony, Your Honor.
Tom C. Clark: He has filed a complaint (Inaudible)
Alexander A. Goldfarb: No, they filed no compliant. There was no complaint filed. All there was is "we hereby arrest you."
Tom C. Clark: They had booked him.
Alexander A. Goldfarb: There wasn't even a booking. There's no record of any arrest at10 p.m. that evening.
William J. Brennan, Jr.: But all has been is based, I gather, on oral testimony (Voice Overlap) --
Alexander A. Goldfarb: Oral testimony --
William J. Brennan, Jr.: -- that hour he was arrested.
Alexander A. Goldfarb: He was arrested that hour, although, as I say, there's no objective evidence of that fact.
William J. Brennan, Jr.: Do they say in what manner they did it, they state, "Well, you are under arrest," what was the --
Alexander A. Goldfarb: No, that was never clarified and the record merely stated that he was arrested at 10 p.m. that evening.
Tom C. Clark: What happened to his co-defendant?
Alexander A. Goldfarb: Pardon?
Tom C. Clark: What happened to his co-defendant?
Alexander A. Goldfarb: The co-defendant has since been electrocuted. May -- May, last year, he was electrocuted. He refused to appeal his case, contrary to the advice of his counsel.
Felix Frankfurter: You mean, he didn't appeal to the -- your Supreme Court?
Alexander A. Goldfarb: He did not want to appeal to the Supreme Court.
Felix Frankfurter: (Voice Overlap)
Alexander A. Goldfarb: He did appeal to the --
Felix Frankfurter: Yes.
Alexander A. Goldfarb: -- Supreme Court of Errors but he did not want to. It was against his -- his counsel, as I understand, was --
Felix Frankfurter: He was represented before your Court, was he not?
Alexander A. Goldfarb: He was represented --
Felix Frankfurter: And -- and his case was adjudicated before your Court.
Alexander A. Goldfarb: Yes. And -- but as I understand, he did not want to take any appeal to the Supreme Court of Errors in the State of Connecticut. He has a death wish according to his psychiatrist, and he wanted to die and the State let him die.
Felix Frankfurter: He's appeal automatic in Connecticut or (Inaudible)
Alexander A. Goldfarb: No. Actually, his counsel, and I think he's present in the courtroom today, wanted to take an appeal to this Court on certiorari but he was against it. His client did not want to take an appeal by certiorari and wanted to die and he was electrocuted last May.
Tom C. Clark: He has provided counsel.
Alexander A. Goldfarb: He had also counsel special -- special public defender appointed by the Superior Court. He had -- he had -- the special public defender was appointed the Superior Court as was Mr. McDonough and I was for Arthur Culombe. He was appointed by the Superior Court. The reason being that both defendants here were involved in a -- allegedly involved in a series of many crimes and it was felt and neither of which wanted to have the public defender represent them, neither of whom wanted the public defender represent them and therefore, the court, recognizing the gravity of these crimes, appointed special public defenders to represent them. I am representing the petitioner here.
William J. Brennan, Jr.: Which might -- this special public defender, is that different from counsel assigns especially with the (Inaudible) case or is it the public office especially --
Alexander A. Goldfarb: No, it is not a public office, it -- there is a public office of public defender in the State of Connecticut but apparently, he did not want the public defender who is the official functionary of this office to represent him.
William J. Brennan, Jr.: Well, this is what I would understand in my home state then merely as assigned counsel.
Alexander A. Goldfarb: Yes, in -- in effect, it is assigned counsel and -- but -- however, we referred -- we were referred to special public defenders because this was the expressed wish -- expressed wish of the petitioner -- the clients involved. They did not want the public attorney to represent them.
Felix Frankfurter: You were not -- were you -- did you defend them at the trial?
Alexander A. Goldfarb: No, Mr. McDonough, Attorney McDonough defended him. But Attorney McDonough had brought me in as assistant counsel on matters of constitutional questions of law, which I assisted in. I was present about 10% of the trial proceeding. The trial took about two and a half to three months in total. The venue -- the --
Felix Frankfurter: Two and a half to three months?
Alexander A. Goldfarb: Two and a half to three months, five weeks of which was spent in gathering a jury. And at one time, they were discharged on mass, the jury panel because of a defective arraignment.
Felix Frankfurter: Did this case arise a great deal of publicity?
Alexander A. Goldfarb: Yes.
Felix Frankfurter: Is that the gravamen of the difficulty in --
Alexander A. Goldfarb: Precisely.
Felix Frankfurter: -- selecting the jury?
Alexander A. Goldfarb: Precisely. And this is -- this has a great deal to do with the manner in which the police handled the petitioner in this case.
Tom C. Clark: Well, (Inaudible) is not here and the jury is not (Inaudible)
Alexander A. Goldfarb: Pardon?
Tom C. Clark: Stated the -- the jury had actually passed in this case is not the plan to have (Inaudible)
Alexander A. Goldfarb: No, no. We -- we did --
Felix Frankfurter: Is it -- is it open to use by way of description so one can understand these things better humanly? What does the -- what you mean by your remark that that becomes a great deal for the way in which the police examined? You just said (Voice Overlap) --
Alexander A. Goldfarb: Well, that is the -- the gravamen of the crimes there. You see, they were referred to as the mad dog killers in the press throughout the -- throughout the State. And the public was aroused as evidenced by the mobs which had gathered outside of the New Britain courtroom, New Britain Police Station. And the New Britain courtroom on Tuesday, which placed Arthur Culombe in tremendous fear, that matters he testified. There were some references made that this is a lynch mob and -- and the people in New Britain were aroused by this because this is where the scenes of the two murders took place.
Felix Frankfurter: You finish -- you -- you covered Saturday, Mr. Goldfarb --
Alexander A. Goldfarb: Yes.
Felix Frankfurter: -- and you were interrupted by me and (Inaudible)
Alexander A. Goldfarb: Sunday is a rather -- difficult to ascertain the particular times. They are difficult to determine according to the transcript involved. However, we do know the particular officers who did question the petitioner on that day. He was questioned the afternoon by Sergent Paige for undeterminable period of time. He was questioned also by Rome during that -- Lieutenant Rome, during the -- during that afternoon and by a Hartford detective during that afternoon. And he was questioned again in the later part of the afternoon, the evening by Detective Paige.
Earl Warren: It was still on Saturday (Voice Overlap) --
Alexander A. Goldfarb: This is on Sunday --
Earl Warren: On Sunday.
Alexander A. Goldfarb: -- Mr Justice -- Chief Justice.
William J. Brennan, Jr.: And what's the elapsed time?
Alexander A. Goldfarb: Approximately -- well, it was intermittently, we would say, for a period of two to three hours that he was questioned during that day.
William J. Brennan, Jr.: Well, that's the argument but beginning at what hour and ending at what hour?
Alexander A. Goldfarb: The record doesn't indicate that sometime in the afternoon and evening.
Felix Frankfurter: To -- to what this indeterminacy of -- of beginning and end or -- or duration? To what witnesses were these time periods established?
Alexander A. Goldfarb: Through the police themselves?
Felix Frankfurter: Though the police themselves.
Alexander A. Goldfarb: Yes, the State --
Felix Frankfurter: And they weren't held down or perhaps that they couldn't remember the exact time.
Alexander A. Goldfarb: Yes. And there were some confusion as to what days we were talking about in the course of the cross-examination by Attorney McDonough and Attorney Burke who represented the co-suspect. Now, on Monday, petitioner, we claim, was questioned for a period at least, four to seven hours. He was brought upstairs from his cell at State Police Headquarters and mind you, gentlemen, he is still confined at the State Police Barracks. He has not been taken to any jail. He's still under the influence and domination of the police. At that day, he was promised counsel by Lieutenant Rome, promised counsel for his appearance in -- supposedly his appearance that day in some -- in -- in New Britain court. But apparently, they did not get -- have time to take him to New Britain court that day because they were fingerprinting him all afternoon, taking pictures and photographs were being taken of him by reporters in New Britain at that time when he was finally taken to New Britain.
Felix Frankfurter: You mean, reporters are allowed into -- was this a police barracks?
Alexander A. Goldfarb: It's -- this New Britain -- this is New Britain Police Station we're talking about now.
Felix Frankfurter: And the afternoon is spent in part in having photographs taken?
Alexander A. Goldfarb: Yes. And the State Police admit that they had delayed in presenting him that day because they wanted further time to question him. So they didn't present him until the following day, Tuesday, before the New Britain Police Court, which is a mockery of court procedure. He was neither arraigned, he was not spoken to by the judge, he was placed in a cage at the rear of the police station on Tuesday -- of the court on Tuesday. His vision was obscured, his hearing -- he was unable to hear what the judge had said. And he wasn't -- there was no -- there was no formal complaint issued, so far as I understand, other than a breach of peace and technical charge of breach of the peace and he was placed on $25,000 bond.
Potter Stewart: Now, this was a preliminary hearing as it's called in some States or this was a committee magistrate?
Alexander A. Goldfarb: Committee magistrate, yes.
Potter Stewart: And then what's he do? Bind him over to a grand jury?
Alexander A. Goldfarb: He was -- was not bound over. The case has continued for one week of that day. He was held on a technical -- technical charge of breach of the peace at $25,000 bond and then --
Potter Stewart: What became -- he'd been arrested at 10 o'clock in the first day, quite in the wrong (Voice Overlap) --
Alexander A. Goldfarb: He was -- he was arrested -- he was arrested with felony charge but felony charge was never prosecuted in the county. They put him on -- placed him on a specious charge of breach of peace and he was to be held at $25,000 bond. But more significantly, the Court issued a mittimus stating and directing that he'd be taken immediately forthwith to the Hartford County Jail and this mittimus is a matter of record here. We pointed down as a matter of evidence, which this Court may review. The mittimus directed that he'd be sent to the Hartford County Jail, which it was not done. Instead of taking him to the Hartford County Jail, they took him back to State Police Barracks and questioned him further until that early evening for at least a period of eight hours. And then --
Earl Warren: Would you mind telling us -- would you mind telling us just what happened in that courtroom? What the surroundings were, what -- how many people in the courtroom, where he was and where the judge was?
Alexander A. Goldfarb: The courtroom was mobbed with people. He was placed in a -- an iron cage in the rear of the courtroom, he and the co-suspect. His vision was obscured. There were people standing in front of that cage. He -- they're rumbling photographs and flashbulbs and television cameras, according to his statement were -- were talking pictures of him. He was like a monkey in a cage. And he was treated like an animal there and there was no -- he didn't hear what was going on. There were some private conversation going on between the prosecutor and Lieutenant Rome and the other State Police. And the judge, according to him, was mumbling some words, which he didn't understand what's going on. And he -- he was completely inaudible to him and all he found out later on was that -- that he was being held on a breach of peace charge, technical charge of breach of peace at $25,000 bond. And that's all that we know. The record is not -- is specific as to issue --
John M. Harlan II: Was there an issue of fact as to these conditions which you're describing or is that all conceded?
Alexander A. Goldfarb: Well, it's conceded there were mobs of people there. It's conceded that some pictures were taken by the State. They -- they had -- the State has admitted there were people there, meleeing all over the court. And I -- I don't know whether or not, they are conceding that television cameras were there but they had certainly flashbulbs, a couple of flashbulbs, according to Lieutenant Rome. He minimizes the effect of it -- of all of these but we -- we consider it a mockery of court procedure. Certainly --
Earl Warren: Was it con -- conceded that he was in a cage in the back of the room --
Alexander A. Goldfarb: Yes.
Earl Warren: -- and that there were innumerable people between him and the judge --
Alexander A. Goldfarb: That is undisputed.
Earl Warren: -- while the so-called proceeding was going on?
Alexander A. Goldfarb: That is undisputed, Your Honor.
Hugo L. Black: Was it portable? I don't understand it.
Alexander A. Goldfarb: Pardon?
Hugo L. Black: Portable cage (Inaudible)
Alexander A. Goldfarb: It was the usual cage where they confine prisoners who were recalcitrant, I assume. I -- I don't know -- I don't think it's portable. I think it's --
William J. Brennan, Jr.: I think it's a piece of equipment common (Voice Overlap) --
Alexander A. Goldfarb: I think it's a fixture of the -- of the premises.
Tom C. Clark: Permanent cage?
Alexander A. Goldfarb: Yes, it's a permanent cage.
Felix Frankfurter: You mean all defendants, all defendants in capital basis?
Alexander A. Goldfarb: No.
Felix Frankfurter: Pardon me.
Alexander A. Goldfarb: I'm not familiar within the New Britain Police Court, Your Honor. I practice law in the City of Hartford. I've never practiced before the New Britain Police Court and I --
William J. Brennan, Jr.: I think you have such a case in the Court.
Alexander A. Goldfarb: There is a -- well, in -- in the Hartford Police Court, there is an adjoining room where one is confined.
William J. Brennan, Jr.: Well, I gather from what you describe, this is the cage in the courtroom, itself.
Alexander A. Goldfarb: In the courtroom itself, yes. There is in the Superior Court a bronze cage, a metal cage. In the Superior Court, the Higher Court, where prisoners are confined, is called the pen, the prisoner's pen.
Felix Frankfurter: Well, when a trial proceeds, what is the length of trial of the court, Superior Court, isn't it?
Alexander A. Goldfarb: The trial court here is the Superior Court.
Felix Frankfurter: Superior Court.
Alexander A. Goldfarb: This is a lower court, a minor court.
Felix Frankfurter: I understand that. What I want to know, whether it is the practice in Connecticut, in Hartford as part of Connecticut, that a defendant when the trial is on, sits -- is confined within the cage.
Alexander A. Goldfarb: No, that is not the practice. In fact, the -- the practices that the defendant appear at a table, to stand before a table, before the bench --
Felix Frankfurter: Would he -- would he --
Alexander A. Goldfarb: -- that he not be separated from the bench by any sort of artificial means such as a cage as in this instance.
Felix Frankfurter: And he's near enough, his counsel so he can confer with him --
Alexander A. Goldfarb: Precisely.
Felix Frankfurter: -- with perhaps a guard or two behind him.
Alexander A. Goldfarb: Yes, there was no counsel in this case provided him, nor were his constitutional rights, nor was he warned of his constitutional rights by the trial judge. He didn't know what was going on.
William J. Brennan, Jr.: Is he -- was he in a cage during the trial period (Inaudible)
Alexander A. Goldfarb: No, he was not. He was sitting with his counsel and myself in back of him.
Potter Stewart: This proceeding that you're talking about really, technically, he, purportedly, had nothing to do with the murder prosecution as was on the breach of the peace.
Alexander A. Goldfarb: No. That's correct, Your Honor.
Charles E. Whittaker: And the case wasn't tried, as I understand (Inaudible)
Alexander A. Goldfarb: Yes.
Charles E. Whittaker: (Inaudible)
Alexander A. Goldfarb: There was nothing that went -- that transpired, at least that he could hear.
Charles E. Whittaker: You're not saying to us that during some arraignment there, he was kept locked up in jail or in a cage.
Alexander A. Goldfarb: Well, I wouldn't call it an arraignment, Your Honor. I would call it an -- an abortive presentment.
Charles E. Whittaker: And nothing happened with the (Voice Overlap) --
Alexander A. Goldfarb: Nothing transpired.
Felix Frankfurter: But was there -- after this proceeding in this Police Court, was there questioning shorty thereafter?
Alexander A. Goldfarb: Oh, yes, he was in -- he was removed from the Police Court, instead of being directed taken to the Hartford County Jail, where the mittimus directed that he be taken to forthwith, he was questioned for a period of eight hours.
Felix Frankfurter: After the proceedings in this Police Court had ceased, is that it?
Alexander A. Goldfarb: Yes.
Felix Frankfurter: So then I gather from the -- what you are putting before the Court is that the conditions under which he was appearing in that Police Court, in the context of what preceded and what followed, that -- that is relevant, has bearing upon the voluntariness of his confession.
Alexander A. Goldfarb: Precisely. Precisely, Your Honor. This is one of the factors which -- this is one of the further evidences of the kind of police methods that were used in this case, the kind of police activity.
Alexander A. Goldfarb: We'll recess now, Mr. Goldfard.